DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 8 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Claims 1-7, and 17-20 are canceled.  Claims 21-30 are added.  No new matter.  Claims 8-16, and 21-31 are present for examination. 
Claim Objections
Claims 21-22, and 26 are objected to because of the following informalities:  	Claim 21 recites the limitation "plurlaity of second openings" and claim 22 recites the limitations “plurlaity of conductive vias” and “plurlaity of second openings”.  For purposes of examination this will be interpreted as “plurality of second openings” and “plurality of conductive vias.”   	Claim 26 recites the limitations “comrpising” and “secmicindcutor” For purposes of examination this will be interpreted as “comprising” and “semiconductor.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0040578) in view of America (US 2006/0040501) in view of Lin (US 2011/0260297) in view of Erb (US Pat. No. 4,507,159) in further view of Parker (US 2017/0299960).
	Claim 8, Yu discloses (Figs. 8-12) a method of manufacturing a semiconductor package, comprising:
	providing semiconductor dies (102A/102B, memory die/logic die, Para [0031]) having conductive pillars (108, conductive pillar, Para [0032]);
	encapsulating the semiconductor dies (102A/102B encapsulated by 220) with an insulating encapsulant (220, molding compound may be epoxy resin, Para [0034]);
	performing a planarization process to the insulating encapsulant (Fig. 10, 220 is planarized, Para [0035]) to expose the conductive pillars (108 are exposed from 220); and
	forming a redistribution circuit structure (Fig. 12, 226, RDL structure, Para [0040]) on the insulating encapsulant and the semiconductor dies (226 formed on 220 and 102A/102B), the redistribution circuit structure being electrically connected to the semiconductor dies (226 connected to 102A/102B through 108, Para [0040]), and 	forming the redistribution circuit structure comprising:
	forming a dielectric layer (Fig. 11, 222, polymer layer, Para [0037]) over the semiconductor dies and the insulating encapsulant (222 is over 102A/102B and 220);
225, openings, Para [0038]) in the dielectric layer to reveal the conductive pillars (Fig. 11, 225 reveals 108); and 		forming a plurality of conductive vias filling up the plurality of second openings of the dielectric layer (Fig. 12, unlabeled conductive vias are formed in openings 225, Para [0039]).
	Yu does not explicitly disclose forming a hard mask layer on the dielectric layer;
forming a photosensitive mask pattern having a resolution of about 5 microns or smaller than 5 microns on the hard mask layer, wherein the photosensitive mask pattern is formed with a plurality of first openings therein and the plurality of first openings having a diameter less than about 5 microns exposes portions of the hard mask layer;
	removing portions of the hard mask layer and the dielectric layer using the photosensitive mask pattern as a mask to form a plurality of second openings and simultaneously removing the photosensitive mask pattern to expose the underlying hard mask layer; removing the hard mask layer.	However, America discloses (Figs. 1E-1K) forming a hard mask layer (18’, lower hard mask, Para [0033]) on (18’ on 14) a dielectric layer (14, ILD layer, para [0027]);	forming a photosensitive mask pattern (24, patterning photoresist mask, Para [0032]) on (24 on 18’) the hard mask layer, wherein the photosensitive mask pattern is formed with a plurality of first openings (24W, via patterning windows, Para [0033]) therein and the plurality of first openings exposes portions of the hard mask layer (24W exposes 18’ through 18W, Para [0034]);
removing portions of the dielectric layer using the photosensitive mask pattern as a mask to form a plurality of second openings (Fig. 1G, portions of 14 are removed by using now 24’ as mask and forming shallow via holes 37, Para [0034] – [0036]); 	removing the photosensitive mask pattern and removing the hard mask layer (both 24 and 18’ are removed by Fig. 1K).14 and 12 are removed) of a hard mask layer (14, hard mask layer, Para [0021]) and a dielectric layer (12, interlayer dielectric, Para [0020]) using a photosensitive mask pattern (16, photoresist pattern, Para [0021]) as a mask to form a plurality of second openings (16 functions as a mask to form via holes 20 in Fig. 3, Para [0021] –[0022]) and simultaneously removing the photosensitive mask pattern to expose the underlying hard mask layer (16 is removed as 20 is formed and 14 would be exposed until 22 was subsequently formed on it, Para [0022]).	Therefore it would have been obvious to one of ordinary skill before the effective filing date to apply the singular step of removing the photomask after forming the openings as it is a common process of dry etching (Lin, Para [0022]).	Furthermore, Erb discloses photomasks with a resolution of 2 microns or less (Col. 5, lines: 3-18)	Therefore it would have been obvious to one of ordinary skill before the effective filing date to apply a photomask with a resolution of 5 microns or less as it was a conventional resolution for a photolithographic process (Erb, Col. 5, lines: 3-18).	Furthermore, Parker discloses a fabrication process with a photoresist structure with a diameter in the range of 2.5 to 4.5 microns (Para [0072]).	Therefore it would have been obvious to one of ordinary skill before the effective filing date to vary, through routine experimentation, the result effective variable of photomask diameter (result effective at least insofar as the photomask diameter affects the size of the vias) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed diameter or any unexpected results arising therefrom and it has Claim 14, Yu in view of America and Koh discloses the method as claimed in claim 8.	Yu discloses (Figs. 8-12) further comprising forming a seed layer conformally covering the plurality of second openings and the dielectric layer (seed layer is filled into openings 225 and presumably 222 and is later plated, Para [0039]).	Claim 15, Yu in view of America, Lin, Erb, and Parker discloses the method as claimed in claim 8.	America discloses (Figs. 1E-1K) wherein removing portions of the dielectric layer includes performing an anisotropic etching process (removing parts of 14 requires anisotropic etch see Figs. 1E-1I, Para [0033],[0040]), and portions of the photosensitive mask pattern are removed during the anisotropic etching process (Figs. 1E-1F, parts of 24 are removed during anisotropic etch, Para [0033]).	Claim 16, Yu in view of America, Lin, Erb, and Parker discloses the method as claimed in claim 8, wherein removing portions of the dielectric layer using the photosensitive mask pattern as a mask (As shown in America Figs. 1E-1K, where 24 used to remove 14) further comprises performing an etching process to remove the exposed portions of the hard mask layer (shown in Fig. 1E-1F, where 24 used to remove exposed portions of 18’ to form 18W) and the underlying dielectric layer (removing portions of 14 as shown in Figs. 1G-1H) until the conductive pillars are revealed (as shown in Yu Fig. 11, where conductive pillars 108 revealed through photolithography etch).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0040578) in view of America (US 2006/0040501) in view of Lin (US 2011/0260297) in view of Erb (US Pat. No. 4,507,159) in view of Parker (US 2017/0299960) in further view of Koh (US 2007/0020565).
Claim 9, Yu in view of America, Lin, Erb, and Parker discloses the method as claimed in claim 8.	Yu in view of America, Lin, Erb, and Parker does not explicitly disclose wherein the plurality of Claims 10-11, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0040578) in view of America (US 2006/0040501) in view of Lin (US 2011/0260297) in view of Erb (US Pat. No. 4,507,159) in view of Parker (US 2017/0299960) in further view of Knechtel (US 2017/0294351).	Claim 10, Yu in view of America, Lin, Erb, and Parker discloses the method as claimed in claim 8.	Yu in view of America, Lin, Erb, and Parker does not explicitly disclose wherein the plurality of conductive vias is formed with an aspect ratio ranging from about 1 to about 10.	However, Knechtel discloses forming conductive vias with an aspect ratio of 8 (Para [0053]).	Therefore it would have been obvious to one of ordinary skill before the effective filing date to apply the aspect ratio of Knechtel because it can result in highly space-saving vias (Knechtel, Para [0053]).	Claim 11, Yu in view of America, Lin, Erb, and Parker discloses the method as claimed in claim 8.Claim 21, Yu discloses (Figs. 8-12) a method of manufacturing a semiconductor package, comprising:
	providing semiconductor dies (102A/102B, memory die/logic die, Para [0031]) having conductive pillars (108, conductive pillar, Para [0032]);
	encapsulating the semiconductor dies (102A/102B encapsulated by 220) with an insulating encapsulant (220, molding compound may be epoxy resin, Para [0034]);
	performing a planarization process to the insulating encapsulant (Fig. 10, 220 is planarized, Para [0035]) to expose the conductive pillars (108 are exposed from 220); and
	forming a dielectric layer (Fig. 11, 222, polymer layer, Para [0037]) over the semiconductor dies and the planarized insulating encapsulant (222 is over 102A/102B and 220);
	removing portions of the dielectric layer to form a plurality of second openings (Fig. 11, 225, openings, Para [0038]) in the dielectric layer to reveal the conductive pillars (Fig. 11, 225 reveals 108);	forming a seed layer over the dielectric layer and over the plurality of second5Customer No.: 31561Docket No.: 82706-US-PA Application No.: 16/442,559openings (openings 225 may be filled with a seed layer which is not shown in Fig 12, Para [0039]); 	forming a plurality of metal patterns on the seed layer and filling up the plurality of second openings (subsequently conductive materials may be formed on the seed and plated, Para [0039]); and 	forming dielectric layers and conductive wirings over the plurality of metal patterns to form a redistribution circuit structure on the planarized insulating encapsulant and the semiconductor dies (Fig. 226 is an RDL structure formed from conductive features 224 and unlabeled additional polymer layers, Para [0040]) , wherein the redistribution circuit structure is electrically connected to the semiconductor dies (226 is connected to 102A/102B, Para [0041]).
	Yu does not explicitly disclose forming a hard mask layer on the dielectric layer;
forming a photosensitive mask pattern having a resolution of about 5 microns or smaller than 5 microns on the hard mask layer, wherein the photosensitive mask pattern is formed with a plurality of first openings therein and the plurality of first openings having a diameter less than about 5 microns exposes portions of the hard mask layer;
	removing portions of the hard mask layer and the dielectric layer using the photosensitive mask pattern as a mask to form a plurality of second openings having a diameter less than about 5 microns and aspect ratio ranging from about 4 to about 10 and simultaneously removing the photosensitive mask pattern to expose the underlying hard mask layer; removing the hard mask layer.	However, America discloses (Figs. 1E-1K) forming a hard mask layer (18’, lower hard mask, Para [0033]) on (18’ on 14) a dielectric layer (14, ILD layer, para [0027]);	forming a photosensitive mask pattern (24, patterning photoresist mask, Para [0032]) on (24 on 18’) the hard mask layer, wherein the photosensitive mask pattern is formed with a plurality of first openings (24W, via patterning windows, Para [0033]) therein and the plurality of first openings exposes portions of the hard mask layer (24W exposes 18’ through 18W, Para [0034]);
removing portions of the dielectric layer using the photosensitive mask pattern as a mask to form a plurality of second openings (Fig. 1G, portions of 14 are removed by using now 24’ as mask and forming shallow via holes 37, Para [0034] – [0036]); 	removing the photosensitive mask pattern and removing the hard mask layer (both 24 and 18’ are removed by Fig. 1K).	Therefore it would have been obvious to one of ordinary skill before the effective filing date to 14 and 12 are removed) of a hard mask layer (14, hard mask layer, Para [0021]) and a dielectric layer (12, interlayer dielectric, Para [0020]) using a photosensitive mask pattern (16, photoresist pattern, Para [0021]) as a mask to form a plurality of second openings (16 functions as a mask to form via holes 20 in Fig. 3, Para [0021] –[0022]) and simultaneously removing the photosensitive mask pattern to expose the underlying hard mask layer (16 is removed as 20 is formed and 14 would be exposed until 22 was subsequently formed on it, Para [0022]).	Therefore it would have been obvious to one of ordinary skill before the effective filing date to apply the singular step of removing the photomask after forming the openings as it is a common process of dry etching (Lin, Para [0022]).	Furthermore, Erb discloses photomasks with a resolution of 2 microns or less (Col. 5, lines: 3-18)	Therefore it would have been obvious to one of ordinary skill before the effective filing date to apply a photomask with a resolution of 5 microns or less as it was a conventional resolution for a photolithographic process (Erb, Col. 5, lines: 3-18).	Furthermore, Parker discloses a fabrication process with a photoresist structure with a diameter in the range of 2.5 to 4.5 microns which would result in openings in this range (Para [0072]).	Therefore it would have been obvious to one of ordinary skill before the effective filing date to vary, through routine experimentation, the result effective variable of photomask diameter (result effective at least insofar as the photomask diameter affects the size of the vias) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed diameter or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon Claim 22, Yu in view of America, Lin, Erb, Parker, and Knechtel discloses the method of claim 21.	Yu discloses (Figs. 8-12) wherein forming a plurality of metal patterns on the seed layer and filling up the plurality of second openings includes forming a plurality of conductive vias on the seed layer and filling up the plurality of second openings and forming a plurality of traces extending on the seed layer (Fig. 12, conductive lines and vias are formed over seed layer but not explicitly shown or labeled, Para [0040]).	Claim 23, Yu in view of America, Lin, Erb, Parker, and Knechtel discloses the method of claim 21.	Yu discloses (Figs. 8-12) further comprising forming conductive balls (228, external connectors, Para [0042]) on the redistribution structure (228 formed on 226).	Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0040578) in view of America (US 2006/0040501) in view of Lin (US 2011/0260297) in view of Erb (US Pat. No. 4,507,159) in view of Parker (US 2017/0299960) in further view of Arnoldussen (US Pat. No. 4,306,773).	Claim 13, Yu in view of America, Lin, Erb, and Parker discloses the method as claimed in claim 8.	Yu in view of America, Lin, Erb, and Parker does not explicitly disclose wherein forming a photosensitive mask pattern includes forming a photosensitive material comprising phenol formaldehyde resins, acrylate resins, or epoxy resin.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0040578) in view of America (US 2006/0040501) in view of Lin (US 2011/0260297) in view of Erb (US Pat. No. 4,507,159) in view of Parker (US 2017/0299960) in view of Yu (US 2018/0158749), hereinafter “Yu2” in further view of Jun (US 2016/0020303).	Claim 12, Yu in view of America, Lin, Erb, and Parker discloses the method as claimed in claim 8.	Yu in view of America, Lin, Erb, and Parker does not explicitly disclose wherein forming the hard mask layer comprises sputtering sequentially a titanium layer and a copper layer.	However, Yu2 discloses forming the hard mask layer comprises sputtering sequentially a seed layer and a copper layer (Fig. 37, metal mask 665 can be a sputtered seed layer and a subsequent layer formed of copper, Para [0112]).	Therefore it would have been obvious to one of ordinary skill before the effective filing date to apply the metallic hard mask layer of Yu2 as they are known materials for etching and photolithography methods (Yu2, Para [0112] –[0113]).	Furthermore Jun discloses (Fig. 1A) a metal hard mask (135b, metal hard mask portions, Para [0062]) where a seed layer (135b-1, may be contain titanium and subsequent layer 135b-2 may be copper, Para [0062]).	 Therefore it would have been obvious to one of ordinary skill before the effective filing date to apply the titanium seed layer of Jun as it provides high etch selectivity with respect to insulating materials (Jun, Para [0062]).Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0040578) in view of America (US 2006/0040501) in view of Lin (US 2011/0260297) in view of Erb (US Pat. No. 4,507,159) in view of Parker (US 2017/0299960) in view of Knechtel (US 2017/0294351) in further view of Chiang (US 2019/0096821).	Claim 25, Yu in view of America, Lin, Erb, Parker, and Knechtel discloses the method of claim 21.	Yu in view of America, Lin, Erb, Parker, and Knechtel does not explicitly disclose wherein forming a photosensitive mask pattern includes forming a photosensitive material comprising phenol formaldehyde resins, acrylate resins, or epoxy resin.	However, Chiang discloses a photoresist pattern may be epoxy resin (Para [0021]).	Therefore it would have been obvious to one of ordinary skill before the effective filing date to apply the material of Chiang to the photoresist mask of Lin as epoxy resin is a common material for photoresist (Chiang, Para [0021]).	Claims 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0040578) in view of America (US 2006/0040501) in view of Lin (US 2011/0260297) in view of Erb (US Pat. No. 4,507,159) in further view of Koh (US 2007/0020565).	Claim 27, Yu discloses (Figs. 8-12) a method of manufacturing a semiconductor package, comprising:	encapsulating (Fig. 9) semiconductor dies (102A/102B encapsulated by 220) with an insulating encapsulant (220, molding compound may be epoxy resin, Para [0034]);	removing portions of the insulating encapsulant to expose (Fig. 10, 220 removed to expose 108) conductive pillars (108, conductive pillar, Para [0032]) of the semiconductor dies (102A/102B);	forming a dielectric layer (Fig. 11, 222, polymer layer, Para [0037]) covering the insulating encapsulant and the semiconductor dies (222 covers 102A/102B and 220);
222is blanket deposited and then etched, Para [0038]) to form second openings (Fig. 11, 225, openings, Para [0038]) in the dielectric layer to expose the conductive pillars (Fig. 11, 225 reveals 108); and 		forming a plurality of conductive patterns on the dielectric layer and filling up the second openings of the dielectric layer (Fig. 12, unlabeled conductive vias are formed on 222 and in openings 225, Para [0039]).
	Yu does not explicitly disclose forming a hard mask layer on the dielectric layer;
forming a photosensitive mask pattern with first openings on the hard mask layer, wherein the photosensitive mask pattern is formed of a material having a resolution of about 5 microns or smaller than 5 microns, the first openings have a critical dimension less than about 5 microns and expose portions of the hard mask layer;
	etching off portions of the hard mask layer and the dielectric layer using the photosensitive mask pattern as a mask to form second openings and simultaneously etching off the photosensitive mask pattern to expose the underlying hard mask layer; removing the hard mask layer.	However, America discloses (Figs. 1E-1K) forming a hard mask layer (18’, lower hard mask, Para [0033]) on (18’ on 14) a dielectric layer (14, ILD layer, para [0027]);	forming a photosensitive mask pattern (24, patterning photoresist mask, Para [0032]) on (24 on 18’) the hard mask layer, wherein the photosensitive mask pattern is formed with a plurality of first openings (24W, via patterning windows, Para [0033]) therein and the plurality of first openings exposes portions of the hard mask layer (24W exposes 18’ through 18W, Para [0034]);
removing portions of the dielectric layer using the photosensitive mask pattern as a mask to form a plurality of second openings (Fig. 1G, portions of 14 are removed by using now 24’ as mask and forming shallow via holes 37, Para [0034] – [0036]); 	removing the photosensitive mask pattern and removing the hard mask layer (both 24 and 18’ 14 and 12 are  etched, Para [0022]) of a hard mask layer (14, hard mask layer, Para [0021]) and a dielectric layer (12, interlayer dielectric, Para [0020]) using a photosensitive mask pattern (16, photoresist pattern, Para [0021]) as a mask to form second openings (16 functions as a mask to form via holes 20 in Fig. 3, Para [0021] –[0022]) and simultaneously etching off the photosensitive mask pattern to expose the underlying hard mask layer (16 is removed as 20 is formed and 14 would be exposed until 22 was subsequently formed on it, Para [0022]);	removing the hard mask layer (Fig. 6, 14 is removed)	Therefore it would have been obvious to one of ordinary skill before the effective filing date to apply the singular step of removing the photomask after forming the openings as it is a common process of dry etching (Lin, Para [0022]).	Furthermore, Erb discloses photomasks with a resolution of 2 microns or less (Col. 5, lines: 3-18)	Therefore it would have been obvious to one of ordinary skill before the effective filing date to apply a photomask with a resolution of 5 microns or less as it was a conventional resolution for a photolithographic process (Erb, Col. 5, lines: 3-18).	Furthermore, Koh discloses wherein the plurality of conductive vias is formed with a critical dimension of about 5 microns or less than 5 microns (Para [0013], photoresist pattern may have critical dimension of 40nm or less).	Therefore it would have been obvious to one of ordinary skill before the effective filing date to vary, through routine experimentation, the result effective variable of critical dimension (result effective Claim 28, Yu in view of America, Lin, Erb, and Koh discloses the method of claim 27.	Yu discloses (Figs. 8-12) wherein removing portions of the insulating encapsulant to expose conductive pillars of the semiconductor dies includes performing a chemical mechanical polishing process to remove the insulating encapsulant until the conductive pillars are exposed (Fig. 10, 220 is removed through CMP to expose 108, Para [0035]).	Claim 29, Yu in view of America, Lin, Erb, and Koh discloses the method of claim 27.	Yu discloses (Figs. 8-12) wherein sizes of the second openings are smaller than sizes of the conductive pillars (Fig. 11, sizes of 225 are smaller than 108).	Claim 30, Yu in view of America, Lin, Erb, and Koh discloses the method of claim 27, wherein the second openings are formed in the 7Customer No.: 31561Docket No.: 82706-US-PAApplication No.: 16/442,559dielectric layer (as taught by Yu) with a critical dimension of about 5 microns or less than 5 microns (as taught by Koh).	Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0040578) in view of America (US 2006/0040501) in view of Lin (US 2011/0260297) in view of Erb (US Pat. No. 4,507,159) in view of Koh (US 2007/0020565) in further view of Whiting (US 2015/0243528).	Claim 31, Yu in view of America, Lin, Erb, and Koh discloses the method of claim 27.	Yu in view of America, Lin, Erb, and Koh does not explicitly disclose wherein forming a hard mask layer comprises sputtering..
Allowable Subject Matter
Claims 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.G.R/Examiner, Art Unit 2819                       
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819